DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
Status of Claims
This action is in reply to amendments and arguments filed on December 28, 2021. Claims 1, 8, 9, and 15 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Objection of Claims: Objection of the claim 9 is withdrawn due to amendments.
Claim Interpretation: Claim interpretation of claim 1 is withdrawn due to amendments and/or arguments.
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.

As such, due to the RCE filing, substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279474 A1 (Evans) in view of US 20110191149 A1 (Blackhurst).

As per claim 1, Evans teaches, 

based on the received first input, connecting with the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (FIG. 1B, item 116, ¶ [0031], ¶ [0062] “sufficient remaining balance”),
providing the interactive GUI portal on the mobile device for receiving a second input of a second payment account, said second input comprising one of the following: information on an account processing server of the second payment account, an account number of the second payment account, and a card type of the second payment account, and benefit information associated with the second payment account, wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) (FIG. 1B, ¶ [0029]-[0030], [0035], ¶ [0115] “registration request … FSA/HSA … online application form, wallet management agent”),
based on the received second input, connecting with the account processing server to retrieve parameters associated with the second payment account, said 
wherein the first payment account (FIG. 1B, item 116, ¶ [0031]) is different from the second payment account (FIG 1B, item 112 (¶ [0035]),
aggregating the parameters of the first payment account and the parameters of the second payment account (FIG. 1B, item 103, ¶ [0030]-]0031], [0035]),
generating a unified GUI screen displaying the aggregated parameters of the first payment account and the second payment account, wherein the unified GUI screen provides the parameters of the first payment account in a first display region and provides the parameters, including the benefit balance, of the second payment account in a second display region (FIG. 1B, items 103, 112, 116, ¶ [0030]-]0031], [0035]),
determining a context of the payment transaction as a function of the purchased product (¶ [0030] “nyquil … penicillin”, ¶ [0035] “location”), aggregated parameters of the first payment account and the second payment account (¶ [0030]-[0031]), wherein the context defines a payment order among the first payment account (¶ [0043] “selection preferences”), the second payment account (¶ [0035]), and payment amounts to be divided between the first payment account and the second payment account (¶ [0031] “non-eligible … items … visa credit card”, ¶ [0030] “FSA eligible items … FSA”) while maximizing the benefit balance of the second payment account based on descriptions of the purchased product (¶ [0030]-[0031]),
generating a payment GUI screen indicating to the payment order and the payment amounts (FIG. 1B, items 103, 113a, 113b, 116, ¶ [0030]-[0031]),

receiving a confirmation from the mobile device to process the payment order and the payment amounts (¶ [0030] “submit the transaction … pay with FSA”, ¶ [0031] “select another payment card),
communicating with an account processing server of the first payment account and the second payment account to execute payments of the completed payment transaction (¶ [0030], [0036] “submit request to a payment network”).


Evans does not explicitly teach, however, Blackhurst teaches,
in response to receiving a completed payment transaction at the mobile device (¶ [0047]), without additional inputs from the user, automatically, by the account processing server (¶ [0047] “provide payment … does not debit a customer’s account”), identifying a purchased product in the completed payment transaction (¶ [0059] “determine payment-related offers … product/service associated with the transaction”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blackhurst in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because post transaction payment modification 

As per claim 8, Evans teaches, 
generating an interactive graphical user interface (GUI) portal on a mobile device for receiving a first input of a first payment account, said first input comprising one of the following: information on an account processing server of the first payment account, an account number of the first payment account, and a card type of the first payment account (FIG. 1B, item 116, ¶ [0031]),
based on the received first input, connecting with the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (FIG. 1B, item 116, ¶ [0031], ¶ [0062]),
generating a unified GUI screen displaying the parameters of the first payment account, wherein the unified GUI screen provides the parameters of the first payment account in a first display region (FIG. 1B, item 116, ¶ ]0031]),
determining a context of the completed payment transaction as a function of the purchased product, parameters of the first payment account, wherein the context defines (1) a payment order among the first payment account or an alternative payment account and (2) a payment amount to be paid by the alternative payment account while maximizing a benefit balance of the alternative payment account based on descriptions of the purchased product (¶ [0030] “such drugs are eligible for FSA usage”), wherein the unified GU I screen provides parameters, including the benefit balance, of the 
said alternative payment account comprises a different account processing server (FIG. 1B, item 116, ¶ [0031], FIG 1B, item 112 (¶ [0035]),

Evans does not explicitly teach, however, Blackhurst teaches,
detecting a completed payment transaction processed by the first payment account (¶ [0047]),
in response to detecting, without additional inputs from a user, automatically, by the account processing server, identifying a purchased product in the completed payment transaction (¶ [0047], [0059]),
generating a settlement GUI screen for displaying a suggestion to modify the completed payment transaction to use the alternative payment account in the amount of the payment amount in lieu of the first payment account (¶ [0047]),
in response to receiving a confirmation on the settlement GUI screen from the mobile device, submitting the payment transaction to the different account processing server to charge the alternative payment account to modify the completed payment transaction (¶ [0047]).


As per claim 15, Evans teaches,
generating an interactive graphical user interface (GUI) to be displayed on a mobile device for receiving a first input of a first payment account, said first input comprising one of the following: information on an account processing server of the first payment account, an account number of the first payment account, and a card type of
the first payment account (FIG. 1B, item 116, ¶ [0031]),
based on the received first input, connecting with a first server of the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (FIG. 1B, item 116, ¶ [0031]),
providing the interactive GUI on the mobile device for receiving a second input of a second payment account, said second input comprising one of the following: information on an account processing server of the second payment account, an 
based on the received second input, connecting with a second server of the account processing server to retrieve parameters associated with the second payment account, said parameters comprising at least one of the following: an account balance, a payment due date, a payment rule, and a benefit balance of the benefit information (¶ [0035]),
wherein the first payment account is different from the second payment account (FIG 1B, items 112, 116, ¶ [0035], [0031]),
aggregating the parameters of the first payment account and the parameters of the second payment account (FIG. 1B, item 103, ¶ [0030]-]0031], [0035]),
generating a unified GUI screen displaying the aggregated parameters of the first payment account and the parameters of the second payment account, wherein the unified GUI screen provides the parameters of the first payment account in a first display region and provides the parameters, including the benefit balance, of the second payment account in a second display region (FIG. 1B, items 103, 112, 116, ¶ [0030]-]0031], [0035]),

determining, by the account processing server, a context of the particular completed transaction as a function of the purchased product, parameters of the first payment account and the second payment account, wherein the context defines (1) a payment order among the first payment account and the second payment account and (2) a payment amount to be paid by the second payment account while maximizing the benefit balance of the second payment account based on descriptions of the purchased product (¶ [0030]-[0031], [0035], [0043]),
generating a confirmation GUI to be displayed on the mobile device requesting a confirmation input to charge the second payment account for the particular completed transaction instead of the first payment account (¶ [0030]-[0031]),
processing the particular completed transaction using the second payment account to modify the completed payment transaction (¶ [0030]).

Evans does not explicitly teach, however, Blackhurst teaches,
identifying a particular completed transaction of the monitored transactions of the first payment account in response to the particular completed transaction associating with one of the parameters of the second payment account (¶ [0047]),
in response to identifying, without additional inputs from the user, automatically, by the account processing server, identifying a purchased product in the completed payment transaction (¶ [0047], [0059]).


As for claim 2, combination of Evans and Blackhurst teach all the limitations of claim 1. Evans also teaches, 
wherein generating the interactive GUI portal comprises generating the interactive GUI portal to receive additional inputs associated with additional payment accounts (¶ [0115]).

As for claims 3 and 10, combination of Evans and Blackhurst teach all the limitations of claims 1 and 8. Evans also teaches, 
wherein the benefit information associated the second payment account comprises benefit information associated with a tax-advantaged financial account (FIG. 1B, item 103, ¶ [0029]).

As per claim 4, combination of Evans and Blackhurst teach all the limitations of claim 1. Evans also teaches, 
wherein the payment amounts between the first payment account and the second payment accounts are uneven split between the first payment account and the second payment accounts (FIG. 1B, item 113a, 113b, ¶ [0030]-[0031]).

As per claim 5, combination of Evans and Blackhurst teach all the limitations of claim 1. Evans also teaches, 
wherein generating the unified GUI screen comprises generating the unified GUI screen displaying at least the following parameters of the second payment account: the card type, the account number, and the account balance (FIG. 1B, items 103, 112, ¶ [0030], [0035]).

As per claims 6 and 11 combination of Evans and Blackhurst teach all the limitations of claims 1 and 8. Evans also teaches, 
determining a maximum benefit amount in response to the context of the payment transaction (¶ [0035] “consumer’s location … an available balance 112”).

As per claim 9, combination of Evans and Blackhurst teach all the limitations of claim 8. 
Evans does not explicitly teach, however, Blackhurst teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blackhurst in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because post transaction payment modification improves transaction processing by minimizing transaction denials due to insufficient account balance.

As per claim 12, combination of Evans and Blackhurst teach all the limitations of claim 8. Evans also teaches, 
debiting the first payment account for the payment amount (¶ [0036] “submit the request to a payment network”).

As per claim 14, combination of Evans and Blackhurst teach all the limitations of claim 8. Evans also teaches, 
wherein the alternative payment account comprises a tax-advantaged financial account (FIG. 1B, item 103, ¶ [0029]).

As per claim 18, combination of Evans and Blackhurst teach all the limitations of claim 15. Evans also teaches, 
providing a management GUI for managing information about the first payment account (¶ [0031]) and the second payment account (¶ [0115).

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Blackhurst in further view of US 20150348001 A1 (Van OS).
 
As per claim 7, combination of Evans and Blackhurst teach all the limitations of claim 1. 
Evans does not explicitly teach, however, Van OS teaches, 
generating a historical payment screen of the second payment account (FIG. 9G, ¶ [0330]) in response to a selection of the second payment account on unified GUI screen on the mobile device (FIG. 9F, ¶ [0330]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Van Os in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because providing historical transaction interface improves consumer visualization of transaction information by enabling the consumer to compare and evaluate spending habits associated with an account.

As per claim 13, combination of Evans and Blackhurst teach all the limitations of claim 8. 
Evans does not explicitly teach, however, Van OS teaches, 
generating a historical payment screen of the second payment account (FIG. 9G, ¶ [0330]) in response to a selection of the second payment account on unified GUI screen on the mobile device (FIG. 9F, ¶ [0330]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Van Os in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because providing historical transaction interface improves consumer visualization of transaction information by enabling the consumer to compare and evaluate spending habits associated with an account.

As per claim 20, combination of Evans and Blackhurst teach all the limitations of claim 15. 
Evans does not explicitly teach, however, Van OS teaches, 
wherein monitoring comprises monitoring one of the following of the transactions of the first payment account and the transactions of the second payment account: SMS messages, email messages, and notifications from the mobile device (¶ [0313]).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Blackhurst in view of US 20120221420 A1 (Ross).

As per claim 16, combination of Evans and Blackhurst teach all the limitations of claim 15. 
Evans does not explicitly teach, however Ross teaches,
wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account during checkout (¶ [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Ross in Evans since the claimed invention is merely a combination of old elements, and in combination 

As per claim 17, combination of Evans and Blackhurst teach all the limitations of claim 15. 
Evans does not explicitly teach, however Ross teaches, 
wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account [after checkout] (¶ [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Ross in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because changing a payment account based on information associated with a previously selected account improves prevention of rejected charges by steering 

Evans does not explicitly teach, however, Blackhurst teaches,
after checkout (¶ [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Blackhurst in Evans since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because post transaction payment modification improves transaction processing by minimizing transaction denials due to insufficient account balance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Blackhurst in further view of US 20170323292 A1 (Agarwal).

As per claim 19, combination of Evans and Blackhurst teach all the limitations of claim 15. 
Evans does not explicitly teach, however Agarwal teaches, 
connecting with the first server and the second server via application programming interface (API) (¶ [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692